DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection to the independent claims should not be maintained in view of “The applied references, either alone or in combination fail to disclose "after receiving the guidance information," transmitting "a route search request for a destination to the server device; and after providing the movement guidance of the mobile unit, "receiving a route searched for and delivered by the server device in response to the transmitted request," as recited in claims 1, 5, and 7, or "after transmitting the guidance information, receive a route search request for a destination from the communication terminal...and transmit the searched for route to the communication terminal," as recited in claim 6.” However, a new ground of rejection is below in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20110282575 A1) in view of Takenaga (US 20040196163 A1).
	Regarding claim 1, Masuda teaches A communication terminal that is connected to a server device in a two-way communicable manner, the communication terminal comprising: (Fig. 2 [0023] the navigation device 1 as a terminal that stores map information [0025] The map distribution center 3 constitutes a so-called communication type navigation system together with the navigation device 1 [0027] the map distribution center 3 and the navigation device 1 are constituted to be capable of two-way communication using a vehicle communication module 5 )
a processor programmed to: (Fig. 3 CPU 71)
request the server device for guidance information after starting up the communication terminal (Fig. 7 [0063] step (hereinafter abbreviated as “S”) 1, the CPU 71 of the navigation device 1 sets the destination based on a destination setting operation of the user that was received. [0088] At S13, the CPU 71 subsequently transmits to the map distribution center 3 a guidance information request), the guidance information being used to provide movement guidance for a mobile unit ([0088] the CPU 21 performs a route search from the current position of the vehicle 4 to the guidance switch point E using the latest version of the basic map information 30 when generating the guidance information.) and being targeted for at least an update target area around a current location among update target areas ([0075]  there is an update target area 82 on the guidance route 81. [0079] there are a plurality of update target areas 82 as shown in FIG. 9), the update target areas being areas whose terminal-side map information included in the communication terminal is an older version of map information than device-side map information included in the server device; ([0024] the map distribution center 3 generates data for updating an old version of map information stored in the navigation device 1 to a new version of the map information that incorporates newly constructed or eliminated roads, facilities, and the like (to be referred to hereafter as map update information), and distributes the generated map update information.)
receive the guidance information transmitted from the server device in response to the request for the guidance information; ([0027] various types of information, such as distribution request data described later, map update information, guidance information request information, and guidance information, are transmitted and received between the map distribution center 3 and the navigation device 1.)
provide movement guidance for the mobile unit using a guidance route set on the communication terminal and the received guidance information; ([0088] the guidance information generated may provide guidance for a route different from the guidance route set in the navigation device 1. [0089] The navigation device 1 that received the guidance information at S14 subsequently performs travel guidance by displaying the guidance image on the liquid crystal display 45 and outputting the voice guidance from the speaker 46, which were included in the received guidance information (S15))
Masuda does not expressly disclose but Takenaga discloses after receiving the guidance information, transmit a route search request for a destination to the server device; and ([0125]  the processor 370 controls the transceiver 310 to send a signal for requesting the travel route search together with the current position information, the destination information, the configuration information and the version information stored in the memory 360 to the server unit 400 (step S206).)
after providing the movement guidance of the mobile unit, receive a route searched for and delivered by the server device in response to the transmitted request.  ([0127] the server unit 400 controls the interface 410 to send the travel route information acquired in the route search processing to the predetermined terminal unit 300 according to the unique terminal information such as an ID (Identification) Number for identifying the terminal unit 300 that is sent together with the configuration information (step S210). [0129] Then, the processor 370 of the terminal unit 300 acquires the travel route information (step S212) )
Therefore, from these teachings of Masuda and Takenaga, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Takenaga to the system of Masuda since doing so would enhance the system by providing a map information processing device for easily acquiring appropriate map information.
Regarding claim 2, Masuda teaches The communication terminal according to claim 1, wherein the processor is programmed to make a request for the guidance information after starting up the communication terminal and before setting the destination.  ([0063] at step (hereinafter abbreviated as “S”) 1, the CPU 71 of the navigation device 1 sets the destination based on a destination setting operation of the user that was received. [0088] At S13, the CPU 71 subsequently transmits to the map distribution center 3 a guidance information request)
Regarding claim 3, Masuda teaches The communication terminal according to claim 1, wherein the update target areas are identified based on area identification information in which sections corresponding to the update target areas and sections not corresponding to the update target areas are identified on a section-by-section basis of map information.  ([0075] FIG. 8 shows an example in which a guidance route 81 is set from the place of departure to the destination and there is an update target area 82 on the guidance route 81. In this case, the locations of the guidance switch points S and E are set based on the map image display range 83 specified from the display state (e.g. the map display scale or the like) of the map of the vehicle periphery currently set in the navigation device 1.)
Regarding claim 4, Masuda teaches The communication terminal according to claim 1, wherein the update target areas are identified on a mesh-by-mesh basis.  ([0100] The present example uses a 2D mesh as the unit of the update target area, but links and nodes may also be used as the units of the update target area.)
Regarding claim 5, Masuda teaches A computer-readable storage medium storing a computer-executable program storing instructions causing a communication terminal that is connected to a server device in a two-way communicable manner to perform functions comprising: (Claim 20 A non-transitive computer-readable storage medium storing a computer-executable program for providing map information guidance for a vehicle. Fig. 2 [0023] the navigation device 1 as a terminal that stores map information [0025] The map distribution center 3 constitutes a so-called communication type navigation system together with the navigation device 1 [0027] the map distribution center 3 and the navigation device 1 are constituted to be capable of two-way communication using a vehicle communication module 5)
requesting the server device for guidance information after starting up the communication terminal (Fig. 7 [0063] step (hereinafter abbreviated as “S”) 1, the CPU 71 of the navigation device 1 sets the destination based on a destination setting operation of the user that was received. [0088] At S13, the CPU 71 subsequently transmits to the map distribution center 3 a guidance information request), the guidance information being used to provide movement guidance for a mobile unit ([0088] the CPU 21 performs a route search from the current position of the vehicle 4 to the guidance switch point E using the latest version of the basic map information 30 when generating the guidance information.)  and being targeted for at least an update target area around a current location among update target areas ([0075]  there is an update target area 82 on the guidance route 81. [0079] there are a plurality of update target areas 82 as shown in FIG. 9), the update target areas being areas whose terminal-side map information included in the communication terminal is an older version of map information than device-side map information included in the server device; ([0024] the map distribution center 3 generates data for updating an old version of map information stored in the navigation device 1 to a new version of the map information that incorporates newly constructed or eliminated roads, facilities, and the like (to be referred to hereafter as map update information), and distributes the generated map update information.)
receiving the guidance information transmitted from the server device in response to the request for the guidance information; ([0027] various types of information, such as distribution request data described later, map update information, guidance information request information, and guidance information, are transmitted and received between the map distribution center 3 and the navigation device 1.)
providing movement guidance for the mobile unit using a guidance route set on the communication terminal and the received guidance information; ([0088] the guidance information generated may provide guidance for a route different from the guidance route set in the navigation device 1. [0089] The navigation device 1 that received the guidance information at S14 subsequently performs travel guidance by displaying the guidance image on the liquid crystal display 45 and outputting the voice guidance from the speaker 46, which were included in the received guidance information (S15))
Masuda does not expressly disclose but Takenaga discloses after receiving the guidance information, transmitting a route search request for a destination to the server device; and ([0125]  the processor 370 controls the transceiver 310 to send a signal for requesting the travel route search together with the current position information, the destination information, the configuration information and the version information stored in the memory 360 to the server unit 400 (step S206).)
after providing the movement guidance of the mobile unit, receiving a route searched for and delivered by the server device in response to the transmitted request.  ([0127] the server unit 400 controls the interface 410 to send the travel route information acquired in the route search processing to the predetermined terminal unit 300 according to the unique terminal information such as an ID (Identification) Number for identifying the terminal unit 300 that is sent together with the configuration information (step S210). [0129] Then, the processor 370 of the terminal unit 300 acquires the travel route information (step S212) )
Therefore, from these teachings of Masuda and Takenaga, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Takenaga to the system of Masuda since doing so would enhance the system by providing a map information processing device for easily acquiring appropriate map information.
Regarding claim 6, Masuda teaches A server device that is connected to a communication terminal in a two-way communicable manner, the server device comprising: (Fig. 2 [0023] the navigation device 1 as a terminal that stores map information [0025] The map distribution center 3 constitutes a so-called communication type navigation system together with the navigation device 1 [0027] the map distribution center 3 and the navigation device 1 are constituted to be capable of two-way communication using a vehicle communication module 5 )
a processor programmed to: (Fig. 3 CPU 71)
receive a request for guidance information for providing movement guidance for a mobile unit from the communication terminal having started up; (Fig. 7 [0063] step (hereinafter abbreviated as “S”) 1, the CPU 71 of the navigation device 1 sets the destination based on a destination setting operation of the user that was received. [0088] At S13, the CPU 71 subsequently transmits to the map distribution center 3 a guidance information request [0088] the CPU 21 performs a route search from the current position of the vehicle 4 to the guidance switch point E using the latest version of the basic map information 30 when generating the guidance information.)
transmit the guidance information to the communication terminal in response to the request for the guidance information ([0088] At S13, the CPU 71 subsequently transmits to the map distribution center 3 a guidance information request), the guidance information being targeted for at least an update target area around a current location among update target areas ([0075]  there is an update target area 82 on the guidance route 81. [0079] there are a plurality of update target areas 82 as shown in FIG. 9), the update target areas being areas whose terminal-side map information included in the communication terminal is an older version of map information than device-side map information included in the server device; ([0024] the map distribution center 3 generates data for updating an old version of map information stored in the navigation device 1 to a new version of the map information that incorporates newly constructed or eliminated roads, facilities, and the like (to be referred to hereafter as map update information), and distributes the generated map update information.)
Masuda does not expressly disclose but Takenaga discloses after transmitting the guidance information, receive a route search request for a destination from the communication terminal; ([0125]  the processor 370 controls the transceiver 310 to send a signal for requesting the travel route search together with the current position information, the destination information, the configuration information and the version information stored in the memory 360 to the server unit 400 (step S206).)
search for a route to the destination based on the received route search request; and transmit the searched for route to the communication terminal.  ([0127] the server unit 400 controls the interface 410 to send the travel route information acquired in the route search processing to the predetermined terminal unit 300 according to the unique terminal information such as an ID (Identification) Number for identifying the terminal unit 300 that is sent together with the configuration information (step S210). [0129] Then, the processor 370 of the terminal unit 300 acquires the travel route information (step S212) )
Therefore, from these teachings of Masuda and Takenaga, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Takenaga to the system of Masuda since doing so would enhance the system by providing a map information processing device for easily acquiring appropriate map information.
Regarding claim 7, Masuda teaches A movement guidance system comprising a server device and a communication terminal that is connected to the server device in a two-way communicable manner (Fig. 2 [0023] the navigation device 1 as a terminal that stores map information [0025] The map distribution center 3 constitutes a so-called communication type navigation system together with the navigation device 1 [0027] the map distribution center 3 and the navigation device 1 are constituted to be capable of two-way communication using a vehicle communication module 5 ), wherein: 
the communication terminal includes a first processor programmed to: (Fig. 3 CPU 71)
request the server device for guidance information after starting up the communication terminal (Fig. 7 [0063] step (hereinafter abbreviated as “S”) 1, the CPU 71 of the navigation device 1 sets the destination based on a destination setting operation of the user that was received. [0088] At S13, the CPU 71 subsequently transmits to the map distribution center 3 a guidance information request), the guidance information being used to provide movement guidance for a mobile unit ([0088] the CPU 21 performs a route search from the current position of the vehicle 4 to the guidance switch point E using the latest version of the basic map information 30 when generating the guidance information.) and being targeted for at least an update target area around a current location among update target areas ([0075]  there is an update target area 82 on the guidance route 81. [0079] there are a plurality of update target areas 82 as shown in FIG. 9), the update target areas being areas whose terminal-side map information included in the communication terminal is an older version of map information than device-side map information included in the server device; ([0024] the map distribution center 3 generates data for updating an old version of map information stored in the navigation device 1 to a new version of the map information that incorporates newly constructed or eliminated roads, facilities, and the like (to be referred to hereafter as map update information), and distributes the generated map update information.)
receive the guidance information transmitted from the server device in response to the request for the guidance information; ([0027] various types of information, such as distribution request data described later, map update information, guidance information request information, and guidance information, are transmitted and received between the map distribution center 3 and the navigation device 1.)
provide movement guidance for the mobile unit using a guidance route set on the communication terminal and the received guidance information; ([0088] the guidance information generated may provide guidance for a route different from the guidance route set in the navigation device 1. [0089] The navigation device 1 that received the guidance information at S14 subsequently performs travel guidance by displaying the guidance image on the liquid crystal display 45 and outputting the voice guidance from the speaker 46, which were included in the received guidance information (S15))
the server device includes a second processor programmed to: (Fig. 3 CPU 21)
receive the request for the guidance information from the communication terminal; ([0088] The CPU 21 of the map distribution center 3 receives the guidance information request at S104,)
transmit the guidance information for a target area to the communication terminal in response to the request for the guidance information; ([0088] and transmits the guidance information to the navigation device 1 that originated the initial transmission (S106).)
Masuda does not expressly disclose but Takenaga discloses and that transmits a route search request for a destination to the server device ([0125]  the processor 370 controls the transceiver 310 to send a signal for requesting the travel route search together with the current position information, the destination information, the configuration information and the version information stored in the memory 360 to the server unit 400 (step S206).) and obtains a route searched for and delivered by the server device in response the route search request ([0127] the server unit 400 controls the interface 410 to send the travel route information acquired in the route search processing to the predetermined terminal unit 300 according to the unique terminal information such as an ID (Identification) Number for identifying the terminal unit 300 that is sent together with the configuration information (step S210). [0129] Then, the processor 370 of the terminal unit 300 acquires the travel route information (step S212) )
after receiving the guidance information, transmit a route search request for a destination to the server device; and ([0125]  the processor 370 controls the transceiver 310 to send a signal for requesting the travel route search together with the current position information, the destination information, the configuration information and the version information stored in the memory 360 to the server unit 400 (step S206).)
after providing the movement guidance of the mobile unit, receive a route searched for and delivered by the server device in response to the transmitted request; and ([0127] the server unit 400 controls the interface 410 to send the travel route information acquired in the route search processing to the predetermined terminal unit 300 according to the unique terminal information such as an ID (Identification) Number for identifying the terminal unit 300 that is sent together with the configuration information (step S210). [0129] Then, the processor 370 of the terminal unit 300 acquires the travel route information (step S212) )
receive the route search request for the destination from the communication terminal; ([0125] The server unit 400 acquires the various information sent from the terminal unit 300 (step S207) )
search for the route to the destination based on the received route search request; and ([0125] and searches for the route according to the signal for requesting the travel route search (step S208).)
transmit the searched for route to the communication terminal. ([0128] The server unit 400 proceeds to the step S210 to send the travel route information acquired in the route search processing together with the display data VM or with the matching data MM to the predetermined terminal unit 300.)
Therefore, from these teachings of Masuda and Takenaga, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Takenaga to the system of Masuda since doing so would enhance the system by providing a map information processing device for easily acquiring appropriate map information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664